per curiam:
El 5 de marzo de 1996, el Procurador General de Puerto Rico nos informó que todas las gestiones que *373había realizado, tendentes las mismas a lograr que el abo-gado Raúl W. Yumet Breidenbach contestara sus requeri-mientos relativos a una queja que contra dicho abogado había radicado la Sra. Ana Méndez de Hernández, habían resultado infructuosas. Requirió nuestra ayuda.
Mediante Resolución de 21 de marzo de 1996, le conce-dimos al abogado Yumet Breidenbach el término improrro-gable de veinte (20) días para que respondiera a los reque-rimientos del Procurador General, apercibiéndolo “de que su incumplimiento con lo [así] ordenado conllevará la sus-pensión de la práctica de la profesión”. Dicha resolución fue personalmente notificada al mencionado abogado, el 26 de marzo de 1996, por la Oficina del Alguacil de este Tribunal.
Transcurrido en exceso de un (1) año, el Procurador General de Puerto Rico nos informa que el abogado Yumet Breidenbach ha hecho caso omiso de la orden emitida por este Tribunal(1) Resolvemos.
HH
No tenemos duda del hecho de que Raúl W. Yumet Brei-denbach no le interesa ser más abogado. Reiteradamente hemos expresado que, independientemente de los méritos que puedan tener las quejas contra ellos radicadas, los abo-gados deben responder prontamente a los mandatos de este Tribunal y que resulta procedente la suspensión provisional del ejercicio de la abogacía de aquel abogado que, sin excusa válida y oportuna, incumple con dichos mandatos. In re Pagán Ayala, 115 D.P.R. 814 (1984).
*374El presente caso es un vivo ejemplo de lo antes expuesto. Yumet Breidenbach ha actuado en total menos-precio de la autoridad de este Tribunal. Procede, por ende, decretar la suspensión provisional de éste del ejercicio de la abogacía hasta que otra cosa disponga este Tribunal.

Se dictará sentencia de conformidad.


 Aprovechamos la oportunidad para señalar que la Oficina del Procurador General de Puerto Rico debe ser un poco más diligente en esta clase de situación; esto es, dicha oficina dehe establecer un procedimiento de seguimiento, en esta clase de situaciones, que le permita mantenernos informados sobre si el abogado ha cum-plido, o no, con nuestras órdenes en un plazo de tiempo menor que el aquí trans-currido.